Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claims 1 and 12 recite the limitation “wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics”. The limitation is not clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitation “wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics”. The limitation “wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics” in the claims 1 and 12 are considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.		Claims 1 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 12 recite the limitation “wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics” respectively. 
It is unclear how the particular statistic is not a statistic that is derivable based on the one or more predictor statistics. Therefore, claims 1 and 12 are indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-2 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method, said method comprising:
 “obtaining current values for one or more predictor statistics for a particular statistic”. This limitation reads on a person obtains current values which could be considered a mental process of an observation or evaluation. 
“generating an on-the-fly predicted value for the particular statistic, using a prediction mechanism, based on the current values obtained for the one or more predictor statistics”.  This limitation reads on a person generate an on-the-fly predicted values based on the current values which could be considered a mental process of an observation or evaluation. 
“wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics”.  This limitation reads on a person determining the particular statistic is not derivable based on the predictor statistics which could be considered a mental process of an observation or evaluation.
“selecting a particular query plan for the query, from among a plurality of candidate query plans, based at least in part on the on-the-fly predicted value for the particular statistic”.  This limitation reads on a person selecting a query plan from among a plurality of candidate query plan based on the on-the-fly predicted value which could be considered a mental process of an observation or evaluation.
Each of these limitations are directed to observation or evaluation steps and are considered to be mental processes.  Also, other than reciting “by a database server in response to a query”, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to select a query plan and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional element of “by a database server in response to a query.” 
Regarding the computer,
The computer for implementing analyzing, determining and splitting in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, determining and splitting).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element “by a database server in response to a query” is simply selecting a query plan, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “wherein obtaining current values for the one or more predictor statistics includes generating one or more on-the-fly statistics for the one or more predictor statistics" That is, the claim recites generating on-the-fly statistics. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 2 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 12-13 are rejected under 35 U.S.C. 101 with the same rational of claims 1-2.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al (US 20140303933 A1, hereinafter “Simitsis”) in view of Bruno et al (U.S. 20110313999 A1 hereinafter, “Bruno”).
14.	With respect to claim 1,
Simitsis discloses a method comprising:
obtaining current values for one or more predictor statistics for a particular statistic;
generating an on-the-fly predicted value for the particular statistic, using a prediction mechanism, based on the current values obtained for the one or more predictor statistics;
wherein the particular statistic is not a statistic that is derivable based on the one or more predictor statistics; and
selecting, by a database server in response to a query, a particular query plan for the query based at least in part on the on-the-fly predicted value for the particular statistic (Simitsis [0013] – [0015], [0022], [0026], [0035] – [0036] and Fig. 2 e.g. [0013] The present disclosure describes systems and methods for the collection of flow statistics at runtime.  These flow statistics may be combined with historical execution information for similar flows or operations in order to produce up-to-date cost estimates and cost models for flow execution. [0014] Analytic flow optimization may be a difficult process that depends on accurate and correct cost models.  However, a cost model may be relatively inaccurate if it is fed with erroneous or out-of-date statistics.  The present disclosure describes automatic collection of flow execution statistics at runtime, and the combination of those flow execution statistics with historical statistics.  The historical statistics may be obtained from micro-benchmarks or previous flow executions.  Further, the present analytic flow optimization techniques may be incorporated into existing flow design and execution tools without considerable effort. [0015] The statistics obtained from the present systems and methods may be used to calibrate an optimizer module associated with business intelligence analysis, and may be used to enable the generation of more accurate execution plans.  Example optimization techniques enabled by the present systems and methods may include generation of alternate flows with different structure and/or different implementation. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction. [0026] The computing device (105) of the present example collects runtime statistics and combines them with historical statistics to increase the accuracy of a cost prediction.  In the present example, this may be accomplished by the computing device (105) requesting the data or records contained within the database (110) over the network (115) using the appropriate network protocol, for example, Internet Protocol ("IP").  In another example, the computing device (105) may request data or records contained within other data storage devices such as, for example, data storage device (130) and external data storage (145).  Example processes are set forth in more detail below. [0035] The present flow statistics collection system (100) and the associated methods employed by the flow statistics collection system (100) may be utilized to address analytic flow optimization for a number of objectives over a number of execution engines. [0036] Analytic flows may be designed using design tools or can be created from code scripts such as, for example, structured query language (SQL) or Pig scripts.  Pig is a high-level platform for creating MapReduce programs and was developed at Yahoo Research and distributed by Apache Software Foundation.  Irrelevant of how a flow has been created, the flow can be shown in a flow design and execution tool such as an extract, transform, and load (ETL) tool.  ETL is any process in database usage or data warehousing that involves extracting data from source data stores, transforming the data to fit operational needs including quality levels, and loading the data into target data stores or directly populating a result display such as a report or a dashboard.  The present systems and methods utilize an ETL tool to collect statistics, such as, for example, statistics about the execution of a flow, and of the flow's individual operators, among other information [as
obtaining current values (e.g. runtime statistics) for one or more predictor statistics (e.g. cost prediction) for a particular statistic;
generating an on-the-fly (e.g. runtime) predicted value (e.g. cost prediction) for the particular statistic, using a prediction mechanism, based on the current values (e.g. runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction) obtained for the one or more predictor statistics;
wherein the particular statistic is not a statistic that is derivable (e.g. runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction) based on the one or more predictor statistics; and
selecting, by a database server in response to a query, a particular query plan (e.g. SQL) for the query based at least in part on (e.g. FLOW 2 (statistical analysis 208 [Wingdings font/0xE0] cost models/estimates update 210 [Wingdings font/0xE0] flow optimization 204 [Wingdings font/0xE0] flow execution 206 (e.g. SQL)) in fig. 2) the on-the-fly predicted value (e.g. runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction) for the particular statistic]);
wherein the method is performed by one or more computing devices.
Although Simitsis substantially teaches the claimed invention, Simitsis does not explicitly indicate from among a plurality of candidate query plans.
Bruno teaches the limitations by stating
selecting, by a database server in response to a query, a particular query plan for the query, from among a plurality of candidate query plans, based at least in part on the on-the-fly predicted value for the particular statistic (Bruno [0075] – [0078], [0090] e.g. [0075] The range 84 defined by the lower boundary and the current upper boundary is then added to the range set. [0076] defined by the lower boundary value and the current upper boundary value, is added to the range set 200 of values for the specified attribute 16 that partition the records 18 of the relation 14 for an iteration of the parameterized operator 22. [0078] In view of these techniques for establishing ranges 84 of a parameterized operator 22, various embodiments may implement the third exemplary technique to evaluate candidate query plans 92 that utilize parameterized spool operators 76 and parameterized scan operators 78.  In particular, a device 132 implementing the techniques presented herein (such as a relational database server 44) may, upon generating a candidate query plan 92, further generate a parameterized spooled candidate query plan, which parameterizes the operator 22 of the candidate query plan 92 upon an attribute 16 of a relation 14 utilized by the operator 22.  The parameterized spooled candidate query plan may be generated by identifying at least two ranges 84 over the attribute 16 of the relation 14 (e.g., by using the techniques presented in FIGS. 11-12); inserting, before the operator 22, an output spool operator that is parameterized over the attribute 16 on the selected ranges 84; and inserting, after the operator 22, an input spool operator that is also parameterized on the selected ranges 84 over the attribute 16.  The costs of this parameterized spooled candidate query plan may then be estimated, and the candidate query plan store 136 may be updated accordingly. [0090] As a second example of this fourth aspect, an embodiment of these techniques may monitor various aspects of the execution of a query plan 66, such as the progress of the query plan 66, the duration of respective query slices 68 as compared with the estimated duration, and the amount of resources (such as system memory and exclusive locks) utilized by the query plan 66.  In particular, an embodiment may monitor the duration of executing respective query slices 68 (such as the actual query slice cost of executing respective query slices 68) for comparison with the query slice threshold 62 or with the local cost estimated for the query slice 68 to detect query cost estimation inaccuracies in the estimates for one or more query slices 68 and/or violations of the query slice threshold 62.  If this occasion arises, the embodiment may react in various ways.  As a first example, the embodiment may allow the query slice 68 to complete, but may record the occasion and/or notify an administrator of the relational database server 44 as an indication that the estimation may have been inaccurate.  The embodiment might also record a tally of these occasions, and might notify an administrator upon the tally exceeding a tolerance threshold.  As a second example, the embodiment may suspend or terminate the query slice 68 (possibly rolling back any changes that have been achieved), and may endeavor to resume the query slice 68 or to execute the query slice 68 again, in case the delay in the completion of the query slice 68 was anomalous, such as due to ordinary fluctuations in system resources (e.g., the query slice 68 might involve the use of a system bus that was momentarily tied up by another relational query 20 or another process.) As a third example, the embodiment may endeavor to reconfigure the query slice 68 (e.g., if the query slice 68 is parameterized over a particular range 84, the embodiment may narrow the range 84 and may add an additional query slice 68 for the revoked portion of the range 84.) As a fourth example, the embodiment may reevaluate the entire query plan 66, such as by selecting another query plan 66 from the candidate query plans 92 that may more closely meet the query slice cost estimates or that may respect the query slice threshold 62.  As a fifth example, the embodiment may adjust its cost estimation techniques in view of the estimation inaccuracy.  For example, while selecting ranges 84 over an attribute 16 (such as through the binary search technique illustrated in FIGS. 11-12), an embodiment may initially seek to select ranges 84 comprising enough records 18 that a time share allocated for the query slice 68 is fully utilized.  However, the full utilization may entail a tradeoff in the tolerable margin of estimation error, and if the margin of error causes chronic overruns of the query slice threshold 62 by the query slices 68 utilizing such ranges 84, the range selection may be adjusted to allow a greater margin of error, even if the query slices 68 less fully utilize the time share as a result.  The information about actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Simitsis and Bruno, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
15.	With respect to claim 2,
	Simitsis further discloses wherein obtaining current values for the one or more predictor statistics includes generating one or more on-the-fly statistics for the one or more predictor statistics (Simitsis [0022], [0040] e.g. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction. [0040] machine learning).
16.	With respect to claim 3,
	Simitsis further discloses wherein the prediction mechanism is a trained machine learning engine (Simitsis [0022], [0040] e.g. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction. [0040] machine learning).
17.	With respect to claim 4,
	Simitsis further discloses training the trained machine learning engine to predict the particular statistic by training the trained machine learning engine with a history of values of the one or more predictor statistics and the particular statistic (Simitsis [0022], [0040] e.g. [0022] Using statistics for calibrating database optimizers allows for a business entity to make more accurate and informed business decisions.  The present disclosure demonstrates how this can be performed in complex analytic flows that may have multiple objectives and may span multiple engines, not just a database engine.  The present systems and methods collect runtime statistics and combine them with historical statistics to increase the accuracy of a cost prediction. [0040] machine learning).
18.	Claims 12-15 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.

19.	Claims 5-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis in view of Bruno, and further in view of Desai et al (U.S. 20170031987 A1 hereinafter, “Desai”).
20.	With respect to claim 5,
Although Simitsis and Bruno combination substantially teaches the claimed invention, they do not explicitly indicate wherein the particular statistic is number of distinct values of a particular column of a particular table.
Desai teaches the limitations by stating wherein the particular statistic is number of distinct values of a particular column of a particular table (Desai [0004], [0014] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query.  However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Simitsis, Bruno and Desai, to provide cloud services that may remotely host a relational data set and the emergence of web services that may expose computing functionality to many remote clients (Bruno [0002]). 
21.	With respect to claim 6,
Desai further discloses selecting the particular column as a column for which the number of distinct values is to be predicted;
wherein selecting the particular column is based, at least in part, on a degree to which the number of distinct values for the column is prone to change over time, as indicated by historical data associated with the particular column (Desai [0004], [0014], [0030] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query.  However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table. [0030] The example query above illustrates a query where there is no sufficient index or other information available to optimize the query.  When such a query is executed, it would result in performing a full table scan.  Then, when the full table scan is done, all of the pages for that particular table are placed in the memory.  According to at least one implementation of the present embodiment, when such queries are detected, the present embodiment may run a background runstats on that whole table to update the statistics.  As a result, such an implementation may reduce the IO cost, which is the major cost involved in running the runstats on whole database/table.  Additionally, such an implementation may assist in improving the query performance since the present embodiment may provide more accurate statistics and the optimizer may be able to use this data and estimate correctly during plan generation)..
22.	With respect to claim 7,
	Simitsis further discloses the prediction mechanism uses a prediction model (Simitsis [0013] – [0015], [0022], [0026], [0035] – [0036] and Fig. 2 e.g. [0013] The present disclosure describes systems and methods for the collection of flow statistics at runtime.  These flow statistics may be combined with historical execution information for similar flows or operations in order to produce up-to-date cost estimates and cost models for flow execution).
	Desai further discloses the method further comprises maintaining the prediction model using background processes either during maintenance windows or using a high frequency statistics processes (Desai [0017] e.g. may automatically run the statistics collection on that whole table in the background).
23.	With respect to claim 8,
	Simitsis further discloses the prediction mechanism uses a prediction model (Simitsis [0013] – [0015], [0022], [0026], [0035] – [0036] and Fig. 2 e.g. [0013] The present disclosure describes systems and methods for the collection of flow statistics at runtime.  These flow statistics may be combined with historical execution information for similar flows or operations in order to produce up-to-date cost estimates and cost models for flow execution).
	Desai further discloses the method further comprises, once the prediction model is created, refreshing the prediction model only if enough new statistics points have been gathered since a last model creation time associated with the prediction model (Desai [0004] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period).
24.	With respect to claim 10,
	Desai further discloses
refreshing a stored value for the particular statistic by causing the database server to invoke a background-executing statistics-gathering operation (Desai [0017] e.g. may automatically run the statistics collection on that whole table in the background); and
the background-executing statistics-gathering operation is invoked by the database server based on the particular statistic exceeding a staleness threshold relative to a particular database object in a database (Desai [0004], [0014] e.g. [0004] The method may further include determining if a plurality of table statistics associated with the full table has not been updated within a pre-defined time-period, whereby the determining is based on the determination that the received compiled query requires at least one table scan operation on the full table to resolve the received compiled query.  The method may additionally include collecting a plurality of statistics associated with the full table based on the determination that the plurality of table statistics associated with the full table has not been updated within the pre-defined time-period. [0014] As previously described, optimizers in a database system rely on database statistics, such as the number of rows in a table or the number of distinct values in a column to choose or form the best query execution plan to retrieve data needed to run the query.  However, these statistics, which are stored in the database, may be stale (or no longer valid) over a period of time, if not updated regularly.  As such, using these values may result in poor execution plan, and in turn, may degrade the query performance.  Therefore there is a need for maintaining statistics representing the most recent state of the table.  For example, the optimizer will have better performance, if the statistics collected were on the full table).
25.	Claims 16-19 are same as claims 5-8 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
26.	Claims 9, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
27.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
28.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
Octobre 1, 2022